Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance:
Independent claim 1 recites a thermal gel, comprising: a matrix including at least one polyether polyol present in an amount between 1 wt.% and 10 wt.% based on the total weight of the thermal gel, the polvether polyol including hydroxyl groups, a catalyst present in an amount between 0.3 wt.% and 0.6 wt.% based on the total weight of the thermal gel, a crosslinker including a plurality of reactive amine groups reactive with the hydroxyl groups of the polvether polyol and the crosslinker present in an amount between 0.01 wt.% and 10 wt.% based on the total weight of the thermal gel, a coupling agent present in an amount between 0.1 wt.% and 5 wt.% based on the total weight of the thermal gel, and at least one thermally conductive filler present in an amount between 85 wt.% and 98 wt.% based on the total weight of the thermal gel.

The prior art fails to teach or render obvious a thermal gel comprising the combination of a polyether polyol including hydroxyl groups, a catalyst, a crosslinker including a plurality of reactive amine groups reactive with the hydroxyl groups of the polvether polyol, a coupling agent, and at least one thermally conductive filler present in the claimed amounts. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEEBA AHMED/Primary Examiner, Art Unit 1787